 



RELEASE AND RETIREMENT AGREEMENT
     WHEREAS, Pentair, Inc. (“Pentair”) and Richard J. Cathcart (“Mr. Cathcart”)
are parties to that certain October 17, 2001 Employment Agreement (“Employment
Agreement”);
     WHEREAS, the parties wish to memorialize the terms of the mutual
understanding they have reached regarding the cessation of Mr. Cathcart’s
employment;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is acknowledged, the parties hereby agree as follows:
     1. Retirement Date. Mr. Cathcart and Pentair mutually and voluntarily agree
that Mr. Cathcart will retire on September 1, 2007 (“Retirement Date”). On the
Retirement Date, Mr. Cathcart will resign his position as a member of the Board
of Directors of Pentair. Mr. Cathcart will continue to enjoy the existing salary
and benefits he is entitled to receive as a Pentair employee through the
Retirement Date.
     2. Covered Termination. For purposes of the Employment Agreement, the
cessation of Mr. Cathcart’s employment on the Retirement Date shall be deemed a
“Covered Termination” without “Cause” as such terms are defined in the
Employment Agreement.
     3. Standard Release. In consideration for the benefits conferred to
Mr. Cathcart via sections 1, 2 and 4 herein, and as a condition of
Mr. Cathcart’s right to receive the “Termination Payment” defined in the
Employment Agreement and those additional benefits set forth in sections
6(b)-(c) of the Employment Agreement, Mr. Cathcart shall execute the standard
release (“Release”) in the form attached hereto as Exhibit A after the
Retirement Date but no later than Monday, September 3, 2007.
     4. Nondisparagement. The parties are entering into this Release and
Retirement Agreement (“Agreement”) on an amicable basis, and each agrees to
refrain from making any disparaging remarks of any sort about the other party
(or such party’s representatives) at any time.
     5. Entire Agreement. This Agreement, the Employment Agreement and the
employee benefit plans in which Mr. Cathcart is a participant supersede and
replace all prior oral and written agreements, understandings, and
representations between the parties. Other than as stated herein, the parties
warrant and represent to one another that no promise or inducement has been
offered for this Agreement and that this Agreement is executed without reliance
upon any statement or representation other than those contained herein.

     
Dated: May 4, 2007
       /s/ Richard J. Cathcart
 
  Richard J. Cathcart
 
   
Dated: May 7, 2007
  Pentair, Inc.
 
   
 
  By /s/ Louis L. Ainsworth
 
       Its Sr. Vice President

 



--------------------------------------------------------------------------------



 



Exhibit A to Release and Retirement Agreement
Mr. Richard J. Cathcart (“Employee”), on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants not to sue and releases and forever discharges Pentair, Inc.
(“the Company”), and its past and present employees, agents, insurers,
officials, officers, directors, shareholders, divisions, parents, subsidiaries
and successors, and all affiliated companies and corporations from any and all
claims and causes of action of any type arising, or which may have arisen, out
of or in connection with his employment or termination of employment with the
Company, including but not limited to claims, demands or actions arising under
The Minnesota Fair Labor Standards Act (Minn. Stat. § 177.21-35), the Federal
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e, et seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
626, as amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act to
the extent related to monetary damages, the Minnesota Human Rights Act, Minn.
Stat. § 363.01, et seq., any other federal, state or local statute, ordinance,
regulation or order regarding employment, compensation for employment,
termination of employment, or discrimination in employment, and the common law
of any state. Employee further understands that this release of claims extends
to, but is not limited to, all claims which he may have as of the date of this
release of claims against the Company for attorney’s fees, wages, salary, or
bonuses, and all claims based upon statutory or common law claims for
defamation, libel, slander, assault, battery, negligent or intentional
infliction of emotional distress, negligent hiring or retention, breach of
contract (excluding claims to enforce rights under the October 17, 2001
Employment Contract arising out of Employee’s mutual agreement to end his
employment on September 1, 2007 as memorialized in the Separation Agreement to
which this release of claims is attached as Exhibit A), promissory estoppel,
fraud, wrongful discharge, or any other theory, whether legal or equitable.
Employee acknowledges that this release of claims applies to all claims that he
is legally permitted to release, and as such does not apply to any vested rights
under the Company’s retirement plans, nor does it preclude him from filing an
administrative charge of discrimination, though he may not recover any monetary
damages if he does file such a charge.
Employee understands that he may nullify and rescind this entire release of
claims at any time within the next seven (7) days from the date of signature
below by indicating his desire to do so in writing and delivering that writing
to Fred Koury at Pentair, Inc., 5500 Wayzata Boulevard, Suite 800, Golden
Valley, MN 55416, by hand or by certified mail. Employee further understands
that if he rescinds this release of claims on a timely basis, then he shall have
no right to receive the “Termination Payment” as defined in the Employment
Agreement or those additional benefits set forth in sections 6(b)-(c) of the
Employment Agreement.
Employee further understands that he may nullify and rescind that portion of
this release of claims to the extent it relates to Employee’s release of claims
under the Minnesota Human Rights Act and that he may do so at any time within
the next fifteen (15) days from the date of signature below by indicating his
desire to do so in writing and delivering that writing to Fred Koury at Pentair,
Inc., 5500 Wayzata Boulevard, Suite 800, Golden Valley, MN 55416, by hand or by
certified mail. If Employee elects on a timely basis to rescind that portion of
this release of claims to the extent it relates to Employee’s release of claims
under the Minnesota Human Rights Act, then the Company shall pay Employee the
sum of $1,000, less applicable withholdings, and Employee shall have no right to
receive the Termination Payment or those additional benefits set forth in
sections 6(b)-(c) of the Employment Agreement.
Other than stated herein or in the Separation Agreement to which this two-page
release of claims is attached as Exhibit A, Employee warrants that (a) no
promise or inducement has been offered for this release of claims, (b) this
release of claims is executed without reliance upon any statement or
representation of the Company or its representatives concerning the nature and
extent of any claims or liability therefor, if any; (c) Employee is legally
competent to execute this release of claims and accepts full responsibility
therefor; (d) the Company has advised Employee to consult with an attorney, and
Employee has had a sufficient opportunity to consult with an attorney; (e) the
Company has allowed Employee more than twenty-one (21) days within which to
consider this proposed release of claims; and (f) Employee fully understands
this

 



--------------------------------------------------------------------------------



 



release of claims and has been advised by counsel of the consequences of signing
this release of claims. The parties acknowledge and agree that if Employee has
not signed this release of claims by Monday, September 3, 2007, then Employee
shall have no right to receive the Termination Payment or those additional
benefits set forth in sections 6(b)-(c) of the Employment Agreement.
Finally, Employee acknowledges that his post-employment obligations to the
Company under the Employment Agreement and the employee benefit plans in which
he is a participant shall remain in full force and effect following his
execution of this release of claims.

         
Dated: September                     , 2007
       
 
 
 
Richard J. Cathcart    

 